Citation Nr: 0504042	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating of residuals of a fracture 
of the navicular bone of the left wrist, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The RO has indicated that the veteran served on active duty 
from April 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  (The Board has been provided only 
with a temporary file that includes information and evidence 
received since a February 2003 claim for an increased rating.  
Nevertheless, as explained below, the available record is 
sufficient to assess the current level of left wrist 
disability.)  

The veteran submitted a claim for service connection for 
sleep apnea, acid reflux and chronic diarrhea in October 
2003.  The RO wrote to the veteran in November 2003 and 
informed him of the evidence/information required to 
substantiate his claim.  No rating decision has been 
associated with the temporary claims file for the service 
connection issues noted above.  The issues of service 
connection for sleep apnea, acid reflux, and chronic diarrhea 
are referred to the RO for additional action as appropriate.  


FINDING OF FACT

The veteran's left wrist disability is manifested by 
complaints of pain and numbness with functional impairment no 
greater than that which equates to a slight loss of range of 
motion.  There is no nonunion of the radius or ulna, false 
movement, loss of bone substance, or any muscle injury or 
neurological impairment.


CONCLUSION OF LAW

The criteria for an increased rating for a left wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5215 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran has been granted service connection for residuals 
of a fractured left navicular bone, with a 10 percent 
disability rating from April 6, 1994.  The available claims 
file is not an original file and as such the original claim 
and rating decision have not been associated with the claims 
file, nor have the veteran's service medical records (SMRs).  

The veteran submitted his current claim for an increased 
rating in February 2003. 

Outpatient treatment reports from a VA facility were obtained 
and associated with the claims file.  The records do not 
pertain to the issue on appeal.  

The veteran was afforded a VA examination in April 2003.  The 
veteran reported that he fractured his left wrist during 
basic training and that a cast was not applied until 7 months 
after the injury.  He reported that he has had problems with 
his wrist since the initial injury, which problems were 
worsening.  

The veteran reported that he had daily aching and numbness in 
his left wrist associated with weakness as the pain 
increased.  The pain increased when the wrist was in use.  He 
stated that he had pain at rest half the time and half the 
time he had pain only when using the wrist.  He noted no 
redness or swelling or locking of the wrist but there was 
weakness.  He reported that he had flare-ups one out of every 
two days and when the pain set in, the weakness lasted the 
day.  He takes Tylenol #3 for the pain in his wrist and other 
musculoskeletal pain.  The veteran reported that during 
flare-ups he loses half of his range of motion in all 
directions.  The veteran stated that cold, damp weather and 
increased activity appeared to precipitate the flare-ups.  
The veteran reported that he did not use a brace for his 
wrist nor has he had surgery.  He had no history of 
dislocating the wrist or recurrent subluxations.  The veteran 
reported that he had missed three or four days of work due to 
his left wrist pain.

The examiner noted that the veteran's left wrist was without 
swelling or discoloration.  There was complaint of tenderness 
on palpation of the left wrist over the dorsal radial aspect 
and on snuffbox direct moderate pressure accompanied by 
wincing but no grimacing.  The veteran had good symmetrical 
grip.  The examiner measured the veteran's right bicep area 
as 31.0 centimeters (cm) and the left bicep as 29.9 cm.  The 
veteran had flexion in the wrist from 0 to 42 degrees on 
active range of motion and from 0 to 58 degrees on passive 
range of motion.  On extension the veteran had range of 
motion from 0 to 57 degrees on active range of motion and 
from 0 to 62 degrees on passive range of motion.  He had 
radial deviation to 20 degrees on active and passive range of 
motion and ulnar deviation to 45 degrees on active and 
passive range of motion.  An x-ray of the left wrist revealed 
a normal wrist.  

The examiner's diagnostic impression was that the veteran had 
a healed left wrist fracture with a sequela of slight loss of 
range of motion.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).

Limitation of motion of the wrist is evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2004).  A 10 percent rating is warranted if 
dorsiflexion (extension) is limited to less than 15 degrees, 
or if palmar flexion is limited in line with the forearm.  A 
rating in excess of 10 percent is warranted only if the wrist 
is ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Diseases of the peripheral nerves, to include the nerves 
affecting the hand and wrist, are evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8730 (2004).  Ratings ranging from 0 to 100 
percent are assigned depending on the nerve(s) affected and 
the relative degree of impairment. Id.

The Board notes that the veteran has complained of pain and 
numbness that affects his wrist function.  He does not use a 
brace and he takes medication for the pain in his wrist.  He 
has missed three or four days of work due to the pain in his 
wrist.  His wrist disability is rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  However, the veteran has already been assigned the 
highest disability rating available for limitation of motion.  
At the April 2003 VA examination the examiner noted the 
absence of swelling or discoloration.  An x-ray of the left 
wrist indicated that the wrist was normal.  The veteran had 
slightly decreased extension and complaint of pain at the 
ends of range of motion without wincing or grimacing.  The 
examiner diagnosed the veteran with a healed fracture of the 
left wrist with slight loss of range of motion.  
Consequently, an increased rating is not warranted for pain 
and limitation of motion caused by the veteran's service-
connected right wrist disability.  

Furthermore, there is no objective evidence of weakness or 
sensory loss in the left upper extremity.  The veteran was 
not found to have paralysis, neuralgia or neuritis of any of 
the nerves in his left arm due to the wrist fracture.  
38 C.F.R. § 4.124a.  A rating based on nerve impairment is 
not warranted and thus 38 C.F.R. § 4.124a is not for 
application.  

Additionally, the Board notes that the veteran has not been 
diagnosed with ankylosis.  Consequently, the Board may not 
rate his left wrist disability as ankylosis under Diagnostic 
Code 5214.  

Accordingly, as the veteran has been assigned the maximum 
rating available for his left wrist disability, his claim for 
a higher rating must be denied.  There is no evidentiary 
basis for assigning a higher disability rating for pain.  See 
Spencer v. West, 13 Vet. App. 376, 382 (2000) (a claimant 
cannot obtain a rating greater than 10 percent under 
Diagnostic Code 5215 for functional loss due to pain); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (to the same 
effect).

Finally, the Board has given consideration to 38 C.F.R. 
§ 3.321(b)(1) (2004).  Although the veteran has indicated 
that he has missed several days of work due to his left wrist 
disability, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedule of rating standards.  See 
38 C.F.R. § 3.321(b)(1).  The current evidence of record does 
not demonstrate that his left wrist disability has resulted 
in frequent periods of hospitalization or in marked 
interference with his employment.  The veteran indicated that 
he has lost some work due to his wrist and it is undisputed 
that his service-connected disability has some effect on his 
employment.  However, the schedular rating criteria are 
designed to take such factors into account.  Even if the 
veteran's report of loss of half his motion with flare-ups is 
considered, half of his active range of motion does not 
equate to dorsiflexion to less than 15 degrees or palmar 
flexion limited in line with the forearm.  In other words, 
the schedular criteria are intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations, and these criteria 
adequately compensate the veteran in this case.  38 U.S.C.A. 
§ 1155.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA central office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2003.  The 
veteran was informed that he should obtain and provide copies 
of treatment records, unless he desired the RO's assistance 
in that endeavor.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO assisted the veteran in the development of evidence 
from the onset of the claim.  The veteran was afforded a VA 
examination.  Outpatient treatment reports from a VA facility 
were associated with the claims file.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).

ORDER

Entitlement to an increased rating for residuals of a 
fracture of the navicular bone of the left wrist is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


